DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claim 14 is allowable. The restriction requirement, as set forth in the Office action mailed on 06/17/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1-4 and 9-13, directed to a non-elected Invention Group are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim 14. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
3.	Claims 1-4, 9-15 and 19-22 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 14-15, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, a display panel, being divided into a display area, a half-cutting area and a bezel area, the half-cutting area, being between the display area and the bezel area, and comprising: a driving circuit functional layer located on base substrate in the display area, the half-cutting area and the bezel area; the encapsulation layer comprises a first inorganic layer and a second inorganic layer, and an organic resin layer sandwiched between the first inorganic layer and the second inorganic layer, and the half-cutting protective strip is formed on the second inorganic layer to be in direct contact with the second inorganic layer such that the half-cutting protective strip is made of a thermal conductive material, the thermal conductive material comprises graphite, and the half-cutting protective strip is sticking to the second inorganic layer with an insulating adhesive therebetween.
Claims 2-4, 9-13 and 19-22 are allowed because of their dependency to the allowed base claims 1 and 14-15.

Telephone/Fax Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818